Citation Nr: 0404223	
Decision Date: 02/12/04    Archive Date: 02/24/04

DOCKET NO.  96-13 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include small airway disease.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a skin disorder, 
claimed as seborrheic dermatitis and seborrheic keratosis.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for a right shoulder 
disability.

10.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran has verified active service from May 1985 to March 
1992, including service in Southwest Asia during the Gulf War.  
March 1992 also indicate that the veteran had almost another 7 
years of active service prior to May 1985 which has not been 
verified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of February 1995 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran provided testimony via 
videoconference before the undersigned Veterans Law Judge in May 
1998.  In September 1998, the Board remanded this case for 
further development.  The veteran now resides in Texas, and her 
case is under the jurisdiction of the Waco RO. 

The Board notes that the issue of service connection for 
sinusitis is also on appeal; therefore, that issue is reflected 
on the first page of this remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

The record in this case shows that the veteran's service medical 
records are missing, and that extensive efforts by the RO to 
obtain such records from the National Personnel Records Center 
(NPRC) have been unavailing.  The NPRC is not the only potential 
source for the missing records, and the Board notes that 
subsequent to the September 1998 remand, negative responses to 
service medical record requests have been received from the US 
Army Reserve Personnel Command, St. Louis, Missouri; from Fort 
Leonard Wood; from Fort Sam Houston; and from Fort Campbell.  
Further, the RO confirmed that the appellant's service medical 
records are not associated with those of her husband.

However, it appears from a review of the record that all attempts 
to associate the service medical records with the claims folders 
have not been exhausted.  In this regard, the Board notes that 
the response from Fort Campbell stated that the veteran's medical 
records "have been retired to Dept. Veterans Affairs, Records 
Management Ctr., PO Box 5020, St. Louis, MO  63115."  In 
addition, a June 26, 2003 BIRLS LOC screen shows that the 
veteran's service medical records were received at the Record 
Management Center (RMC) in September 1999 and that they have not 
been consolidated with the claims folder.  It appears that an RO 
employee requested the veteran's service medical records from the 
Records Processing Center (RPC), but the claims folder does not 
contain any further information regarding this development 
request.  For these reasons, the RO should pursue the request for 
the veteran's service medical records from the RMC and RPC per VA 
Adjudication Procedure Manual M21-1, Part III, Chapter 4.

In addition, the September 1998 Board remand requested that the 
RO write directly to the medical records office at Babenhausen 
Health Clinic, Babenhausen, Germany, requesting a special search 
for any service medical records of the appellant.  This location 
is especially critical because the veteran's last duty station 
was HHB, 41st Field Artillery Brigade, Babenhausen, Germany, and 
she has reported that her service medical records were last in 
the possession of the Babenhausen Health Clinic, Babenhausen, 
Germany.  Furthermore, the appellant has testified that she 
copied her service medical records prior to her discharge, which 
again indicates that they were present at the time of service 
separation in Babenhausen, Germany.  In addition, she has stated 
that following her discharge from active service while stationed 
in Germany, she was treated at the Babenhausen Health Clinic from 
March to July 1992 as a dependent of her husband.

The Board notes that the RO requested clinical records developed 
at the Babenhausen Health Clinic in 1991 and 1992 via the NPRC; 
however, the record does not show that the Babenhausen Health 
Clinic was contacted directly with regard to the veteran's 
service medical records in their entirety.   

The United States Court of Appeals for Veterans Claims (CAVC or 
Court) has held that a remand by the Court or the Board confers 
on the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans' Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Further, the Court 
stated that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board is extremely reluctant to accept that the service 
medical and administrative records of the appellant, covering a 
14-year period of active service, can have unaccountably 
disappeared without a more extensive search being conducted.  The 
Veterans Claims Assistance Act (VCAA) requires that attempts to 
obtain records from federal departments shall continue until such 
time as it is reasonably certain that the records do not exist or 
that further efforts to obtain the records would be futile.  
Based on the evidence above, the Board is not yet ready to 
conclude that the veteran's service medical records do not exist 
or that further efforts to associate them with the claims folders 
would be futile.

A review of the record does not show that the veteran has been 
provided a VCAA notice letter as regards her claim for service 
connection for sinusitis.  On remand, the veteran should receive 
the proper notification as regards this issue.  

In addition, a review of the record does not show that the 
veteran has been provided the particular laws and regulations 
pertaining to PTSD.  On remand, the veteran should be advised of 
the applicable laws and regulations.

Accordingly, this case is remanded for the following action:

1.  The RO should verify the veteran's 
active service prior to May 1985 and should 
make further attempts to associate the 
veteran's service medical records with the 
claims folders, namely:  

a.  The RO should pursue the request 
for the veteran's service medical and 
personnel records from the Records 
Management Center (RMC), P.O. Box 
5020, St. Louis, MO  63115 and the 
RPC.  The RO's request should make 
clear that such records might be filed 
under the name [redacted] (May 
1978 to June 1979) or [redacted] 
(June 1979 to May 1985) or [redacted] (May 1985 to August 1989) or 
[redacted] (August 1989 to the 
present); and as a dependent of [redacted] from March 1992 to July 1992.

b.  If responses from the RMC and the 
RPC indicate that the veteran's 
service medical records do not exist 
at those facilities or that further 
efforts to develop the records from 
those locations would be futile, then 
the RO should write directly to the 
medical records offices at the 
Babenhausen Health Clinic, 
Babenhausen, Germany, requesting a 
special search for any and all service 
medical and personnel records of the 
appellant.  The RO's request should 
make clear that such records might be 
filed under the name [redacted] 
(May 1978 to June 1979) or [redacted](June 1979 to May 1985) or 
[redacted] (May 1985 to August 
1989) or [redacted] (August 1989 
to the present); and as a dependent of 
[redacted] from March 1992 to July 
1992. 

Efforts to develop the service medical 
records must continue until it is 
reasonably certain the records do not exist 
or until further efforts to develop the 
records would be futile.

2.  The RO must provide the veteran with 
appropriate VCAA notice as regards the 
claim for service connection for sinusitis.

3.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for sinusitis, hemorrhoids, a 
cervical spine disorder, a low back 
disorder, a right shoulder disorder, a left 
knee disorder, a right knee disorder, a 
respiratory disorder, a dermatological 
disorder, and an acquired psychiatric 
disorder, to include consideration of the 
laws and regulations pertaining to PTSD, 
i.e. 38 C.F.R. § 3.304(f).

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of the 
Case, including all applicable law and regulations, and the 
appellant and her representative should be provided an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in order.  
The Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




